Citation Nr: 0932100	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
glaucoma prior to August 4, 2008, and from 30 percent 
thereafter.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1971 to April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an 
evaluation in excess of 20 percent for glaucoma.  In 
December 2007, the Board remanded the claim for additional 
development.  Following a new VA examination, the RO 
established an evaluation of 30 percent with an effective 
date of August 8, 2008.  As a higher schedular evaluation for 
this disability is possible, the issue remains before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Previously, the Board remanded the claim for the performance 
of an additional VA examination.  In the remand, the VA 
examiner was instructed to include measurements of the visual 
field.  The examiner was requested to chart at least 16 
meridians 22 1/2 degrees apart for each eye.  The remand 
specified that no less than 2 recordings be made, and the 
charts were to be made a part of the report of the 
examination.

The requested VA examination was performed in August 2008.  
However, the report of the examination only contained one set 
of recordings of measurements of the visual field.  The 
measurements were given for only 12 meridians, not 16 as 
requested.  Additionally, the charts were not included.  
Thus, the August 2008 VA examiner's opinion did not comply 
with the Board's remand directives.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's Remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its Remand.  Id.  As the August 2008 VA 
examination did not comply with the December 2007 remand 
instructions, an additional remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are fully 
complied with and satisfied.

Notification to the Veteran should detail 
the need for the Veteran to show a 
worsening or increase in severity of his 
disability and the effect that worsening 
has on the claimant's employment and daily 
life.  The letter should include the 
rating criteria set out by 38 C.F.R. 
§ 4.84 Diagnostic Code 6013, 6080, and 
Table V (2008).

After the Veteran has been given notice 
as required by 38 U.S.C.A. § 5103(a), 
he should be given the opportunity to 
respond.

2.  The Veteran should be scheduled for 
an appropriate VA ophthalmology 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
specialist.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Eye 
Examinations, revised on January 16, 
2009.  Opinions should be provided based 
on the results of examination, a review 
of the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

This examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.

The examination should also include 
measurements of the visual field.  The 
usual perimetric methods should be 
employed, using a standard perimeter and 
3 mm white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye (See Figure 1. For 
the 8 principal meridians, see table 
III.)  The charts should be made a part 
of the report of examination.  Not less 
than 2 recordings, and when possible, 3 
should be made.  Where available the 
examination for form field should be 
supplemented, when indicated, by the use 
of tangent screen or campimeter.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After completion of the above and any 
additional development deemed necessary, 
any issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations. If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




